Title: From Thomas Jefferson to John Banister, 12 November 1786
From: Jefferson, Thomas
To: Banister, John



Dear Sir
Paris Novr. 12th. 86.

Your favor of July the 18th came duly to hand. Monsr. De Vernon, thinking it necessary that an immediate stop should be put to the reciept of monies by Mr. Mark on account of their house, has given me the inclosed power of attorney which is left blank in hopes that you will be so good as to fill it up with the name of some proper person on whose integrity and punctuality confidence can be placed. It is accompanied by a letter from Mr. Mark containing a state of the company’s affairs. They desire that the attorney whom you shall appoint may press an immediate recovery of their monies so far as they are in the hands of Mr. Mark and secure to them those lodged in the public funds.
I have a letter from your son about a week ago. He has been for some time past at Nantz; he has had a small attack of his disorder lately but when he wrote me he was so far recovered as to be about setting out for this place; where I hope to see him within a few days. I am with very sincere esteem, dear Sir, your friend & servant,

Th: Jefferson


Jan. 2. 1787.
P.S. The want of an opportunity of sending this letter till now, gives me the pleasure of informing you that your son arrived in Paris about a fortnight ago in as good health as he ever was and that appearances are very flattering that he will continue so.
Th: Jefferson

